Citation Nr: 1129932	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-25 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the Veteran testified in a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has not been afforded a VA examination of his claimed bilateral hearing loss.  He has testified that he was exposed to acoustic trauma in service, specifically from firing a submachine gun, from bursting shells, and from small arms fire, and has argued that this in-service noise exposure caused his current hearing problems.  Hearing transcript at 9-10.  He also testified that he is being treated at a VA facility for his hearing loss and has been hearing aids.  Id. at 11.  This assertion is supported by VA outpatient treatment records and the Veteran is indeed being treated for a hearing loss problem.  The service treatment records contained in the claims file are fire-damaged and appear to be incomplete.  In a case such as this where the Veteran's service treatment records are partially unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit- of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  At a minimum, the Board finds that the evidence of a current disability, along with the Veteran's testimony, is sufficient to necessitate a VA examination to address the nature and etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Veteran has testified that he injured his back while in service and that he was treated for the injury even though there is no record of such treatment in his claims file.  Hearing transcript at 3-4.  In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Based on the low threshold articulated in McLendon, as well as the evidence of a current disability (i.e., a 2006 MRI), the Board finds that the Veteran should be afforded a VA spine examination in conjunction with this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA audiological examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail, and all necessary diagnostic testing performed. 

The examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss, if present, was caused by his active service from September 1940 to August 1945.  

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history, including his lay statements, and the relevant medical science as applicable to this claim.  

2. Schedule the Veteran for a VA spine examination.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to such review.

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused by his  military service from September 1940 to August 1945.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history, including his lay statements, and the relevant medical science as applicable to this claim.  

3. Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



